Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 6/8/2022 does not constitute new matter, and has been accepted by Examiner.

Oath/Declaration
Oath submitted on 9/8/2020 has been accepted.

Drawings
The drawing(s) submitted on 9/8/2020 have been accepted.

EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mei Wong on 3/24/2022.
The application has been amended as follows: 

Claims 5-9 are cancelled.

Claim 4 is amended as follows:


    PNG
    media_image1.png
    78
    713
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    453
    709
    media_image2.png
    Greyscale



Reasons for Allowance

One of the closest prior art references, Karr et al. (US 9,237,543), discloses a method for location positioning of a mobile subscriber using a composite wireless signal characteristic values which denotes the result of aggregating and filtering a collection of measurements of wireless signal samples obtained from the wireless communication between the MS and the plurality of networked base stations (Col 8, lines 27-32, 59-65). Figs. 4 and 5 depicts the monitoring of the MS (target emitter) through the plurality of base stations (monitoring stations). Kar furthermore discloses creating a database containing the aggregated measurements and patterns to be used to compare and match target MS to a particular location (Col 9, lines1-29).
However, Karr does not disclose all the limitations within independent claim 1.

One of the closest prior art references, Kravets et al. (US 9,535,155), discloses a method of locating the source of a wireless signal (MS), by using a plurality of wireless sensor devices distributed at distinct location all over a geographic region. Then using the information collected by the wireless sensor devices such as signal strength and timing calculations, the location of the MS can be determined (Col 1, lines20-61; col 2, line 50 – Col 3, line 29). 
However, Kravets does not disclose all the limitations within independent claim 1.

Therefore, the following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed because the closest prior art of Karr et al. (US 9,237,543) and Kravets et al. (US 9,535,155) cannot singularly encompass all the particulars of the claim nor can it be combined with any other references to render said features and limitations obvious in combinations, especially the limitations of,



    PNG
    media_image3.png
    787
    638
    media_image3.png
    Greyscale


in combinations with the rest of the features and limitations within the claim(s).

Depending claims 2-4 are also allowed with the same rationale.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK HUYNH/Primary Examiner, Art Unit 2644